Citation Nr: 1111228	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  04-44 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for colon cancer.

3.  Entitlement to an initial rating in excess of 10 percent for inferior wall myocardial infarction.

4.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus with peripheral neuropathy.

5.  Entitlement to a separate rating for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the right upper extremity, prior to December 5, 2008.

6.  Entitlement to a separate rating in excess of 50 percent for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the right upper extremity, from December 5, 2008.

7.  Entitlement to a separate rating for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the left upper extremity, prior to December 5, 2008.

8.  Entitlement to a separate rating in excess of 40 percent for diabetic peripheral neuropathy in excess of as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the left upper extremity, from December 5, 2008.

9.  Entitlement to a separate rating for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the left lower extremity, prior to December 5, 2008.

10.  Entitlement to a separate rating in excess of 30 percent for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the left lower extremity, from December 5, 2008.

11.  Entitlement to a separate rating for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the right lower extremity, prior to December 5, 2008.

12.  Entitlement to a separate rating in excess of 30 percent for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the right lower extremity, from December 5, 2008.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1970 during the Vietnam Era.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In a November 2003 rating decision, the RO increased the rating of diabetes mellitus to 20 percent effective March 29, 2002.  The Veteran timely perfected an appeal of this determination to the Board.

In a December 2003 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim of entitlement to service connection for a dental condition, and denied service connection for colon cancer.  The Veteran timely perfected an appeal of these determinations to the Board.  

In a March 2004 rating decision, the RO granted service connection for inferior wall myocardial infarction and assigned a noncompensable rating effective March 29, 2002.  The Veteran timely perfected an appeal of the initial rating.  By way of a May 2005 rating decision, the RO increased the noncompensable rating for myocardial infarction to 10 percent effective the date of service connection.  

By way of an April 2009 rating decision, the RO granted service connection for posttraumatic stress disorder.  That issue is therefore no longer on appeal.  The RO also granted entitlement to a separate rating for diabetic peripheral neuropathy of the right and left upper extremity and assigned a rating of 50 percent and 40 percent effective December 5, 2008, respectively; and entitlement to a separate rating for diabetic peripheral neuropathy of the right and left lower extremity and assigned a rating of 30 percent for each extremity effective December 5, 2008.  The Veteran was also granted basic eligibility to Dependents' Educational Assistance effective from May 8, 2001.  The Board notes that the Veteran has argued for a higher rating (separate ratings) for his diabetic peripheral neuropathy since his initial claim for an increased rating for diabetes mellitus in 2003.  

This case was remanded in October 2006 and July 2009 for further development.

The issue of service connection for a dental condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record shows that colon cancer was not manifested during service or for years thereafter and is not etiologically related to service.  

2.  The Veteran's service-connected diabetes mellitus has not been shown to require regulation of activities.

3.  At no point since the grant of service connection has the Veteran's inferior wall myocardial infarction resulted in dyspnea, fatigue, angina, dizziness, or syncope under a workload less than or equal to 7 METs; there is no evidence of cardiac hypertrophy or dilatation on electrocardiogram, nor congestive heart failure.

5.  Prior to December 5, 2008, the Veteran's complications from diabetes mellitus consist of peripheral neuropathy affecting the right upper extremity which is no more than a mild incomplete paralysis.  

6.  From December 5, 2008 the Veteran's complications from diabetes mellitus consist of peripheral neuropathy affecting the right upper extremity which is no more than a severe incomplete paralysis.   

7.  Prior to December 5, 2008, the Veteran's complications from diabetes mellitus consist of peripheral neuropathy affecting the left upper extremity which is no more than a mild incomplete paralysis.

8.  From December 5, 2008 the Veteran's complications from diabetes mellitus consist of peripheral neuropathy affecting the left upper extremity which is no more than a severe incomplete paralysis.

9.  Prior to December 5, 2008, the Veteran's complications from diabetes mellitus consist of peripheral neuropathy affecting the left lower extremity which is no more than a mild incomplete paralysis.

10.  From December 5, 2008 the Veteran's complications from diabetes mellitus consist of peripheral neuropathy affecting the left lower extremity which is no more than a severe incomplete paralysis.

11.  Prior to December 5, 2008, the Veteran's complications from diabetes mellitus consist of peripheral neuropathy affecting the right lower extremity which is no more than a mild incomplete paralysis.

12.  From December 5, 2008 the Veteran's complications from diabetes mellitus consist of peripheral neuropathy affecting the left lower extremity which is no more than a severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred or aggravated by the Veteran's military service, including as due to herbicides.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for an increased rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §1155; 38 C.F.R. §4.119, Diagnostic Code 7913.

3.  The criteria for an initial rating in excess of 10 percent for inferior wall myocardial infarction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7006.

4.  The criteria for a separate 20 percent rating for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the right upper extremity have been met from the date of the Veteran's claim for an increase for diabetes mellitus.  38 C.F.R. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8614 (2010).  

5.  The criteria for a rating in excess of 50 percent for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the right upper extremity, from December 5, 2008, have not been met.  38 C.F.R. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8614.  

6.  The criteria for a separate 10 percent rating for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the left upper extremity have been met from the date of the Veteran's claim for an increase for diabetes mellitus.  38 C.F.R. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8614.  

7.  The criteria for a rating in excess of 40 percent for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the left upper extremity, from December 5, 2008, have not been met.  38 C.F.R. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8614.

8.  The criteria for a separate 10 percent rating for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the left lower extremity have been met from the date of the Veteran's claim for an increase for diabetes mellitus.  38 C.F.R. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8621.

9.  The criteria for a rating in excess of 30 percent for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the left lower extremity, from December 5, 2008, have not been met.  38 C.F.R. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8621.

10.  The criteria for a separate 10 percent rating for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the right lower extremity have been met from the date of the Veteran's claim for an increase for diabetes mellitus.  38 C.F.R. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8621.

11.  The criteria for a rating in excess of 30 percent for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the right lower extremity, from December 5, 2008, have not been met.  38 C.F.R. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8621.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. § 3.313(a).  VA has stated that "service in the Republic of Vietnam" includes service on inland waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. §1155 (West 2002 & Supp. 2010); 38 C.F.R. §4.1 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §4.1; Schafrath v. Derwinski, 1 Vet App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. §4.2 (2010).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2010).


Service connection for colon cancer

In order to establish a service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. at 253.

There is no question that element (1) has been met, as private and VA treatment records show a history of and treatment for colon cancer.  The Board's discussion will therefore focus on elements (2) and (3).

With respect to in-service injury, the injury contended is herbicide exposure.  Because the Veteran served in Vietnam, his exposure to herbicide agents such as Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2010).  Element (2) has therefore been met as to herbicide exposure.

There are essentially two avenues by which service connection can be granted: presumptive service connection via 38 C.F.R. § 3.309(e) and direct service connection via 38 C.F.R. § 3.303(d) and Combee.

First, there is the matter of the statutory presumption which attaches to Agent Orange exposure.  However, as colon cancer is not among the disabilities listed in 38 C.F.R. § 3.309(e), presumptive service connection due to Agent Orange exposure is not warranted.  There is also no positive evidence of record concerning the relationship, if any, between the Veteran's presumed herbicide exposure and his colon cancer, other than the Veteran's own contentions.

Competent lay evidence is evidence provided by a person who has personal knowledge of facts or circumstances and conveys such matters that can be observed and described by a layperson.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Lay evidence is acceptable to prove symptomatology over a period of time when such symptomatology is within the purview of, or may be readily recognized by lay persons.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

While the Veteran is competent to describe certain symptoms he believes are associated with his colon cancer, he is not competent to provide testimony regarding the etiology of his colon cancer, including whether it is due to exposure to herbicides in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when a layperson is competent to identify a medical condition, when a layperson is reporting a contemporaneous medical diagnosis, or when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  See also Jandreau, 492 F.3d at n. 4 (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The etiology of the Veteran's colon cancer is not a simple identification that a layperson is competent to make.  There is no indication that the Veteran has the requisite medical training or expertise to opine as to the etiology of this disability, including whether it is due to herbicide exposure.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, this Veteran's statements regarding etiology of his colon cancer do not constitute competent medical evidence on which the Board can make a service connection determination.

Accordingly, the Board will move on to discuss whether service connection for colon cancer may be awarded on a direct basis.  The Board initially notes that a review of the evidence does not suggest that colon cancer was present in service.  The Veteran's service treatment records are negative for any cancer, and cancer was initially diagnosed decades after service.  Therefore, the Board finds no evidence the Veteran suffered from cancer during service or until nearly 30 years after discharge from service (1999).  In addition, there is no competent evidence linking the Veteran's colon cancer to his military service.  A June 2003 general VA examiner went through the Veteran's colon cancer history and surgery.  He opined that although the Veteran has been documented with colon cancer, there has not been any scientific link proven between exposure to Agent Orange and the development of colon cancer.  The examiner opined that it was not likely that the Veteran's colon cancer had any relationship to his military service in Vietnam.  Again, the Board has found that the Veteran is not competent to provide an etiology of his colon cancer and there is no medical nexus evidence of record.  There is also no evidence of a continuity of symptomatology to show that the Veteran experienced some injury or event in service that persisted or continued up to the present day that is associated with his colon cancer.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.

Accordingly, element (3) of Hickson has not been met, and the appellant's claim fails on that basis.  For the Board to conclude that the Veteran's colon cancer was related to his military service in these circumstances would be speculation, and the law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Since the most probative evidence and the greater weight of the evidence indicate that the Veteran's colon cancer was not as a result of his military service, the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for the Veteran's colon cancer must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Diabetes mellitus

The Veteran's diabetes mellitus is rated according to the provisions provided in 38 C.F.R. §4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating requires insulin and a restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when the disease requires the taking of insulin, a restricted diet and regulation of activities.  A 60 percent rating requires the taking of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total schedular (100 percent) rating for diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. §4.119, Diagnostic Code 7913.

As stated above, in order to receive a higher, 40 percent rating, the record evidence must establish that the Veteran's diabetes mellitus requires insulin, a restricted diet and regulation of activities.  With regard to the criterion involving regulation of activities, medical evidence is required to show that the Veteran is to avoid both strenuous occupational and recreational activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007) (holding that medical evidence is required to show that strenuous occupational and recreational activities have been restricted, for purposes of Diagnostic Code 7913 providing a 40 percent disability rating for diabetes when the diabetes requires insulin, restricted diet and regulation of activities).

Although the record reflects that the Veteran is on a restricted diet and uses insulin, the medical evidence of record fails to show that the Veteran requires a regulation of activities as that term has been defined by the U.S. Court of Appeals for Veteran Claims in Camacho.  A September 2001 VA examiner noted the Veteran's diabetes and that he was on a restricted diet.  The Veteran was not taking any oral medications or insulin for his diabetes and was treating with diet and exercise.  No restriction of activities was noted by the examiner.  A June 2003 VA examiner notes that the Veteran is on a diabetic diet and taking an oral hypoglycemic agent.  The examiner specifically noted that the Veteran had no restrictions of physical activities due to his diabetes mellitus.  A December 2008 VA examiner notes the Veteran's restricted diet and taking of oral hypoglycemic agent, but not insulin.  The examiner noted that the Veteran's peripheral neuropathy (which is separately rated) restricted the Veteran's activities.  There is no indication from the examiner that the Veteran has his activities regulated by medical order due to his diabetes mellitus.  Although the Veteran's various outpatient treatment records reflect treatment for diabetes, none show that the Veteran is under a medical order to regulate his activities (avoid both strenuous occupational and recreational activities) due to his diabetes.  Based on the foregoing, the record fails to demonstrate that the Veteran is under any medical order to limit his activities as a result of his diabetes mellitus.  See Camacho, 21 Vet. App. at 365.  Since the medical evidence indicates that regulation of activities by medical order is not required for treatment of the Veteran's diabetes mellitus, a 40 percent rating is not deemed warranted under Diagnostic Code 7913.

Accordingly, the Board finds that the Veteran's service-connected diabetes mellitus does not satisfy the criteria for a 40 percent evaluation.  See Fenderson, supra.  In light of the above, an increased rating in excess of 20 percent is not warranted.  38 C.F.R. §4.7.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Myocardial Infarction

Service connection has been established for inferior wall myocardial infarction.  Currently, a 10 percent evaluation is in effect for the Veteran's disability.  

The applicable rating criteria are found at 38 C.F.R. § 4.104, Diagnostic Code 7006.  Other than that a 100 percent evaluation is to be assigned during the three months following a myocardial infarction, the criteria under these two diagnostic codes are identical.  Id.  Evaluations depend, at least in part, on the workload that results in certain symptoms.  This workload is expressed in metabolic equivalents (METs).  

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

As noted, the Veteran's current disability evaluation is 10 percent.  Under the applicable criteria, that evaluation accounts for situations where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  Id.  

The next higher evaluation of 30 percent is assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  

A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Id.  

The maximum 100 percent rating is assigned for documented coronary artery disease (DC 7005) or myocardial infarction (DC 7006) resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

The Board has reviewed all evidence of record and finds that the Veteran's current 10 percent rating for inferior wall myocardial infarction is sufficient.  A January 2004 VA examiner noted that the Veteran complained of angina, dyspnea and fatigue.  The Veteran denied congestive heart failure or cardiac surgery.  The examiner noted no evidence of congestive heart failure.  There was an inconclusive stress test study due to leg discomfort and dyspnea.  The examiner noted a March 2001 stress test with a METS score of 11.5.  There was a notation of a variety of continuous medication being taken.  VA treatment records throughout the appeal do not show 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, including in an October 2010 myocardial imaging study.  The report from a December 2008 VA examiner examination included findings that the Veteran's estimated current METs were greater than 10.  The examiner noted that the Veteran's inferior wall myocardial infarction was at present stable with other symptoms of angina that are now controlled with the addition of Norvasc to the medication regimen.    

Simply, the record does not show that a workload of 7 or less METs results in the Veteran suffering dyspnea, fatigue, angina, dizziness, or syncope.  The record is also negative for any objective evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, or episodes of congestive heart failure since the grant of service connection in March 2002.  This disability picture, therefore, is appropriately rated at 10 percent.  

Peripheral neuropathy 

The Veteran seeks separate ratings for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the bilateral upper and lower extremities prior to December 5, 2008 and in excess of the assigned ratings as of that date.  The November 2003 rating decision on appeal increased the Veteran's diabetes mellitus to 20 percent but indicated that the peripheral neuropathy the Veteran had was noncompensable and so should be included in the diabetes rating.  However, the Board finds that the Veteran should have been issued separate ratings for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the bilateral upper and lower extremities from the date of the claim for increase until December 5, 2008, when the ratings were increased.  

Because the evidence with respect to both the upper and lower bilateral extremities has been relatively uniform in nature, the disabilities will be discussed together.  This is done for ease of discussion and is not intended to combine the disabilities into one disability with one rating.

As far as the peripheral neuropathy of the upper extremities, the RO found that this should be rated under the provisions of 38 C.F.R. Part 4, Diagnostic Code 8614 (neuritis) as analogous to impairment of the musculospiral nerve, which is evaluated the same way as paralysis (Diagnostic Code 8514.)  Under 8614, pertaining to paralysis of the musculospiral nerve, if the major extremity has mild incomplete paralysis, it warrants a 20 percent disability rating, moderate incomplete paralysis warrants a 30 percent disability rating, severe incomplete paralysis warrants a 50 percent disability rating, and a 70 percent disability rating is warranted for complete paralysis, where the there is drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  See 38 C.F.R. § 4.121a, Diagnostic Code 8614.  

The minor extremity is evaluated as follows: mild incomplete paralysis warrants a 20 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, severe incomplete paralysis warrants a 40 percent disability rating, and a 60 percent disability rating is warranted for complete paralysis, where the there is drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  See 38 C.F.R. § 4.121a, Diagnostic Code 8614 (2010).  
 
As far as the peripheral neuropathy of the lower extremities, the RO found that this should be rated under the provisions of 38 C.F.R. Part 4, Diagnostic Code 8621 as analogous to impairment of the common peroneal nerve, which is evaluated the same way as paralysis (Diagnostic Code 8521.)  Under Diagnostic Code 8521, pertaining to paralysis of the common peroneal nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 30 percent disability rating, and a 40 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, and there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, Diagnostic Code 8621 (2010).  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.

In a June 2002 VA treatment record, the Veteran reported tingling and numbness in both feet and hands and the examiner noted diabetic peripheral neuropathy.  A February 2003 VA treatment record notes that the Veteran's foot pulses were palpable and neurologically intact.  A May 2003 VA examiner noted that the Veteran reported that the Veteran's numbness and tingling in his feet began about two years prior and that it is beginning to involve his fingers.  The Veteran also complained of burning in the soles of his feet.  The Veteran further reported a tendency to drop things from his hands at time because he cannot feel them very well.  The Veteran's cranial nerves were examined and noted to be normal.  Strength in the upper and lower extremities was normal with no atrophy in the hands.  There was some decrease of vibratory and temperature sensation in the feet bilaterally.  The diagnosis was peripheral neuropathy secondary to diabetes.   

2004 and 2005 VA treatment records note continued treatment for neuropathy including the Veteran taking Thiamine.  An October 2006 diabetic foot examination noted normal pedal pulses and sensory tests.  A January 2007 record notes that the Veteran was suffering from pain in his wrist and feet, a tingling, sometimes sharp pain traveling up the leg and up the forearm.  His diabetic neuropathy was noted as symptomatic.  A February 2007 VA neurology outpatient record notes that the Veteran has had pain and parathesia of the feet for at least 6 years and the feet are feeling worse, with tingling in the fingers.  Motor was normal strength but sensory tests showed diminished temperature and vibrations and the ankle and below to the toes.  Diabetic neuropathy was the diagnosis.  The Veteran was started on additional medication.  

A December 2008 VA examiner noted that the Veteran reported a progressive extension of numbness up his lower extremities and the appearance and progression of numbness in his upper extremities over the past 8 years.  The Veteran reported current numbness extending up to his mid calf, bilaterally and he has burning intermittently in his feet.  Numbness now extended from the finger tips up to the knuckles in both hands.  The hands have become very clumsy so that manipulation of small object is difficult for him.  The Veteran also has increasingly impaired balance.  Motor exam is of not for normal strength in all limbs.  No gross atrophy in the small muscles of the hands, but mild atrophy of small muscles in the feet.  Sensory examination is of note for absent vibratory sensation and temperature sensation in the lower extremities to the mid calf and temperature sensation is markedly diminished in the upper extremities to the level of the wrist and vibratory sensation is absent in the hand to the level of the proximal palm.  Deep tendon reflexes are absent.  Toes are mute.  Gait is cautious with a wide base.  Romberg sign is positive.  The examiner diagnosed diabetic peripheral neuropathy, severe in all limbs.  A separate December 2008 VA examiner also diagnosed the Veteran with diabetes mellitus, adequately controlled on current medication, with severe neuropathy of the extremities.  

The Board finds that based on the record, the Veteran's symptoms represent incomplete paralysis.  The Board notes that the Veteran was suffering from these diabetic peripheral neuropathy symptoms since his request for an increased rating, as exhibited by his contentions and in the medical evidence as laid out above.  However, prior to December 5, 2008, these symptoms are best characterized as mild.  The Veteran's symptoms are characterized by some pain, tingling, numbness and occasional decrease of vibratory and temperature sensation.  As of December 5, 2008, the Veteran's symptoms represent severe incomplete paralysis.  The Veteran's symptoms are characterized as of this date by significant numbness, tingling, pain, markedly diminished sensation and temperature, impaired balance and marked difficulty in manipulating small objects.  The Board also notes that two separate December 2008 VA examiners found the Veteran's diabetic peripheral neuropathy to be severe.  

However, the Veteran's symptoms do not represent complete paralysis.  Specifically, the symptoms indicative of complete paralysis, such as where the foot dangles or drops, or where there is no active movement possible of the muscles below the knee, or where flexion of the knee is weakened or lost, or for the upper extremities, where the there is drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously, or total paralysis of the triceps are not documented in this record.  

Therefore, the Board finds that the Veteran is entitled to separate ratings of the upper and lower left and right extremities from the date of the Veteran's claim to December 5, 2008 due to mild incomplete paralysis.  Specifically, the Veteran is entitled to a 20 percent rating for his right upper extremity peripheral neuropathy, a 10 percent rating for the left upper extremity neuropathy, a 10 percent rating for the left lower extremity neuropathy and a 10 percent rating for the right lower extremity neuropathy, all prior to December 5, 2008.  However, the Veteran's claim for ratings in excess of 50 percent for his right upper extremity peripheral neuropathy, 40 percent rating for the left upper extremity neuropathy, 30 percent rating for the left lower extremity neuropathy and 30 percent for the right lower extremity neuropathy, from December 5, 2008, are denied.  

Extraschedular evaluation for disabilities

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's disabilities.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities are specifically contemplated under the appropriate ratings criteria (which explicitly considers the Veteran's symptoms as listed under the relevant diagnostic codes).  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that the service-connected disabilities with recurring nose bleeds disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  The evidence does not support the proposition that the Veteran's service-connected disability present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. §3.321(b)(1) (2010).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The elements of proper notice include informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claims by letters in August 2001, October 2004, June 2007, August 2008, November 2008 and September 2009.  The June 2007 letter provided the Veteran with the specific notice required by Dingess, supra.  

The Board notes that VAOPGCPREC 8-2003 interpreted that, if, in response to notice of its decision on a claim for which VA has already given the section 5103(a) notice, VA receives a notice of disagreement that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In any event, the Board finds that the Veteran is not prejudiced by the manner or timing of VCAA notice in this case.  He was given the rating criteria for diabetes mellitus disability in the various rating decisions, statement of the case and supplemental statements of the case.  These notifications show that a reasonable person could be expected to understand what was needed to substantiate the claims.  The Veteran described to what extent his diabetes mellitus impacted his daily activities in his VA examinations.  Consequently, it is also demonstrated that the Veteran had actual knowledge of the specific rating criteria for the diabetes mellitus, and why higher ratings had not been assigned, as well as an opportunity to present evidence and argument to support a higher rating.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains his service treatment records.  VA treatment records have been associated with the claims file.  The record also contains private treatment records.  The Veteran was provided VA examinations for his various disabilities on appeal.  Statements of the Veteran have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there are any available additional pertinent records to support his claim.  

The Board is also satisfied that the development requested by its October 2006 and July 2009 remands has now been satisfactorily completed and substantially complied with.  This includes action to attempt to obtain additional records, provide additional notice and furnish a VA examination to the Veteran.  These efforts are documented in the claims file.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for colon cancer is denied.  

An increased rating in excess of 20 percent for diabetes mellitus with peripheral neuropathy is denied.  

An initial rating in excess of 10 percent for inferior wall myocardial infarction is denied.  

A separate 20 percent rating for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the right upper extremity, prior to December 5, 2008, is granted from the date of the Veteran's claim for an increase for diabetes mellitus, subject to the provisions governing the award of monetary benefits.  

A rating in excess of 50 percent for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the right upper extremity, from December 5, 2008, is denied.  

A separate 10 percent rating for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the left upper extremity, prior to December 5, 2008, is granted from the date of the Veteran's claim for an increase for diabetes mellitus, subject to the provisions governing the award of monetary benefits.

A rating in excess of 40 percent for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the left upper extremity, from December 5, 2008, is denied.  

A separate 10 percent rating for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the left lower extremity, prior to December 5, 2008, is granted from the date of the Veteran's claim for an increase for diabetes mellitus, subject to the provisions governing the award of monetary benefits.  

A rating in excess of 30 percent for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the left lower extremity, from December 5, 2008, is denied.  

A separate 10 percent rating for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the right lower extremity, prior to December 5, 2008, is granted from the date of the Veteran's claim for an increase for diabetes mellitus, subject to the provisions governing the award of monetary benefits.  

A rating in excess of 30 percent for diabetic peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus, type II with peripheral neuropathy of the right lower extremity, from December 5, 2008, is denied.  


REMAND

Dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered disabling conditions, but may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the veteran was interned as a prisoner of war (POW). 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment. 38 C.F.R. § 17.161(c).

Although the Veteran has perfected an appeal as to a claim for service connection for a dental condition, the U.S. Court of Appeals for Veterans Claims has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  One-time dental treatment is available to veterans, but 38 C.F.R. § 3.381 limits the outpatient dental treatment available for treatable or replaceable missing teeth to one- time treatment only, unless the veteran meets certain criteria or there was in-service dental trauma or a combat dental injury.  See 38 C.F.R. § 17.161(b).  Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma will be eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (2008).

In a May 2003 statement, the Veteran stated that he was about to load a large amount of ordnance to go up river when a tremendous flash went off and he was slammed with a concussion that loosened his teeth.  Although there is not currently of record a determination that the Veteran was in combat (the Veteran's arguments regarding his deserving a Combat Action Ribbon notwithstanding), the Veteran is competent to report what happened to him during this apparent accident.  A January 2005 letter from Dr. L. reflects that the Veteran had reported that his teeth had been traumatized during military service due to an accident, that the Veteran's anterior teeth had deteriorated to the point of needing root canals, extractions, and finally crowns, and the dentist's opinion that this sequence of dental events is almost certain to happen when there is any trauma.

In light of the above evidence, the Veteran should be afforded a comprehensive dental examination in order to determine whether he has residuals of dental trauma, as well as any missing teeth that have not been replaced that were likely extracted due to disease or pathology.  See 38 U.S.C.A. § 5103A(d).  The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA dental examination to determine the nature and etiology of any chronic dental disorders, to include residuals of an injury to front teeth or loss of teeth.  It should be specifically noted whether any dental condition found is at least as likely as not related to any trauma or injury the Veteran possibly sustained while he was on active duty.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination of the Veteran.  The examiner must opine whether it is at least as likely as not that the Veteran currently exhibits any chronic mouth disorder which is related to service.  The examiner should specify in the report that the claims file has been reviewed and should address the Veteran's contentions and dental history.  The examination report should be typewritten.

2.  After the development requested above has been completed, the record should again be reviewed.  The claim for service connection should be adjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


